Fourth Court of Appeals
                               San Antonio, Texas
                                     August 11, 2016

                                   No. 04-15-00469-CV

         CASH BIZ, LP, Redwood Financial, LLC, Cash Zone, LLC dba Cash Biz,
                                   Appellants

                                            v.

     Hiawatha HENRY, Addie Harris, Montray Norris, and Roosevelt Coleman Jr., et al.,
                                     Appellees

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-01545
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
      The Appellee’s Motion to Extend Time to File Motion for Rehearing and Motion for
Reconsideration En Banc is GRANTED. Time is extended to August 18, 2016.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court